Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.1 Filed 06/10/21 Page 1 of 7

 

AUSA: Benjamin Coats Telephone: (313) 226-9734
AO SI (Rev. 11/11) Criminal Complaint Special Agent: Megan So, SSA-OIG Telephone: (888) 397-9802
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America Case: 2:21—mj-30291
‘. Assigned To : Unassigned
Jessie Walker, II] Assign. Date : 6/10/2021

Description: CMP: USA v WALKER (MAW)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of June 9, 2021 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 115 Impede, intimidate, and interfere with

government employees while engaged in the
performance of their official duties.

This criminal complaint is based on these facts:

{¥] Continued on the attached sheet. ail f eo
4

=e omplainant's signature

Special Agent Megan So, SSA-OIG

Printed name and title

Swom to before me and signed in my presence a
and/or by reliable electronic means. p } tt a Stop fred.
*.

Judge's signature

 

Date: June 10. 2021
City and state: Detroit, Michigan Hon. Elizabeth A. Stafford, U.S. Magistrate Judge

Printed name and title
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.2 Filed 06/10/21 Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Megan So, being first duly sworn, depose and state as follows:

I. INTRODUCTION

1. Jama Special Agent with the Social Security Administration,
Office of Inspector General, Office of Investigations (SSA/OIG/OI) and
have been so employed since February 2020. I hold a bachelor’s degree in
Business Administration from the University of Michigan — Dearborn
and successfully completed the Criminal Investigator Training Program
at the Federal Law Enforcement Training Center in Glynco, Georgia.
Before becoming a Special Agent, I spent eleven years processing benefit
applications and resolving benefit-related matters for the SSA, first as a
Claims Representative, and then as an Operations Supervisor. In
connection with my official duties as a special agent, I am assigned
investigations concerning violations of federal law, including threats
against the Social Security Administration and its offices and employees.
I am authorized to execute warrants and make arrests.

2.  Ibase this affidavit on my personal investigation and
information provided by other sources, including other law enforcement

officers.
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.3 Filed 06/10/21 Page 3 of 7

3. The information set forth in this Affidavit is for the limited
purpose of establishing probable cause and does not include all of the
information known to law enforcement related to this investigation.

4, There is probable cause to believe that on or about June 9,
2021, Jessie WALKER III committed the offense of influencing a federal
official by threat, in violation of Title 18, United States Code, Section
115(a)(1)(B).

II. SUMMARY OF THE INVESTIGATION

5. On June 9, 2021, a letter was received at the Roseville SSA
office located at 15250 E. 12. Mile Rd., Roseville, MI, in the Eastern
District of Michigan. The handwritten letter stated:

6. “My name is Jessie Walker III, I accouseing [sic] the SS
Administration, of stealing my Identity. My life is in danger. I am
getting phone calls from people telling me they found my wallet in
Georgia on a dead body and sent me the picture By phone I have
Reported this to the Social Security Administration. Nothing was
Don[e]. So every Day I sit parked in front of the Nearest SS Offic[e]
hoping some one show of [sic] so I can grab them, put them in my trunk

of my car an[d] Blow there [sic] Head off[f]. SS is putting my life in
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.4 Filed 06/10/21 Page 4 of 7

Danger so I am going to kill as many SS people that I can especially
Judges. I hate you People an[d] the moment I lay eyes on an SS Rep I
am going to kill them. FUCK OFF. I want to[] kill all you
motherfucker.”

“I am going to kill one of you motherfucker soon.” [Written along
the top of the letter]

The aforementioned letter was attached to a several Social
Security Administration appeal forms. The forms were signed by
WALKER and dated June 3, 2021. Additional remarks within the forms
include the following: “Because I Hate White People. They Keep
Causing Trouble So I got A Gun and I am going to shoot.”; “I am Going
to[] shoot People”; “I Hate White People”; “Going to[] shoot some white
people.” “All ways [sic] mad!”

7. In February 2021, WALKER applied for Title IT Social
Security Disability benefits and for Title XVI Supplemental Security
Income benefits. The claims were denied on April 16, 2021. WALKER
had a scheduled telephone appointment on May 24, 2021, with the
Roseville SSA Office and, subsequently, was mailed the forms to appeal

the disability determination.
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.5 Filed 06/10/21 Page 5 of 7

8. OnJune 9, 2021, the completed appeals forms were received
by the Roseville SSA office, along with the handwritten threat
mentioned above. I reviewed samples of WALKER’s handwriting from
prior forms that he submitted to Social Security in connection with
previous disability claims in 2019 and 2020. I am not trained in
handwriting analysis. However, the handwriting on the threatening
letter received on June 9 appears strikingly similar to documents that
WALKER previously provided to SSA, including the print-written
words and his signature.

9. The Roseville SSA Office management team informed agents
that their office would be closed on June 10, 2021, and potentially
longer, due to the threat of harm by WALKER.

10. On the evening of June 9, 2021, I and other agents arrested
WALKER while he was working on his car. WALKER was read his
Miranda rights and interviewed. WALKER advised that he had filed
appeal paperwork with Social Security, and that he wrote on that
paperwork that he was scared and someone was trying to kill him and
he had to protect himself. He advised that as far as he remembered, he

completed the paperwork, and his daughter signed as a witness,
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.6 Filed 06/10/21 Page 6 of 7

although he is “going in and out.” He advised that he is taking
medications for mental health such as Prozac. He advised that he
knows what he is saying sometimes, but sometimes he doesn’t know
what he is saying. When asked if he had a gun, he advised he does not
have a gun and does not play with guns. When asked why he wrote that
he had a gun he advised that he wouldn’t have said he had a gun, he
probably told them he was going to get a gun and try to protect himself.
WALKER was advised that in his letter he said he would take someone
from Social Security and put them in his trunk, and he denied saying it,
but then said, “If I did, it’s probably just to get their attention, man, to
get me out these streets so they can finally see, man, that I’m scared for
my life.” WALKER advised that Social Security is taking his identity,
and he spells his name jessie walker with a lowercase j, not with a
capital J: one of them is a corporation and one of them is a regular
person. WALKER advised that he is not violent.

11. WALKER’s criminal history includes convictions for assault

and battery and assault/resist/obstruct of a police officer.
Case 2:21-mj-30291-DUTY ECF No. 1, PagelD.7 Filed 06/10/21 Page 7 of 7

III. CONCLUSION

12. Probable cause exists that on or about June 9, 2021, Jessie
WALKER III threatened to assault, kidnap, and murder employees of the
Roseville SSA office, with intent to impede, intimidate, and interfere with
those employees while they were engaged in the performance of their
official duties, and to retaliate against them on account of the
performance of their official duties, in violation of Title 18, United States
Code, Section 115.

Respectfully submitted,

Vilna c>—

Megan/So
Special Agent, SSA/OIG

Sworn to before me and signed in my
presence and/or by reliable electronic means.

Ford Elizabeth A. Stafford
United States Magistrate Judge
